NOT FOR PUBLICATION                          FILED
                   UNITED STATES COURT OF APPEALS                      DEC 29 2021
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

WALTER CREG GOODSON,                           No.   20-16468

               Plaintiff-Appellant,            D.C. No. 3:19-cv-01445-RS

    v.
                                               MEMORANDUM*
PEREZ-PANTOJA, Correctional Officer,

               Defendant-Appellee,

and

KELLY, Sgt./Lt. I.S.U.; M. VOONG, Chief
Appeal Director; K. Z. ALLEN, Appeals
Examiner; C. KOENIG, Warden;
SANTIAGO, Associate Warden; C.
FREEMAN, Captain at CTF-Central,

               Defendants.

                  Appeal from the United States District Court
                      for the Northern District of California
                 Richard Seeborg, Chief District Judge, Presiding

                    Argued and Submitted December 7, 2021*
                           San Francisco, California




*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
Before: LUCERO,** IKUTA, and VANDYKE, Circuit Judges.

        California state prisoner Walter Creg Goodson (“Goodson”) filed a 42 U.S.C.

§ 1983 action against Correctional Officer Perez-Pantoja (“Perez-Pantoja”) and

other prison officials in connection with the handling of his internal grievances, and

the allegations made therein.1 The district court dismissed most of Goodson’s claims

and the defendants he sued in an initial screening order dated July 10, 2019, and

granted summary judgment to the remaining defendant, Perez-Pantoja, on April 23,

2020.

        After the district court awarded final judgment to Perez-Pantoja, Goodson

filed two post-judgment motions. The first motion was filed 45 days after final

judgment and the second motion was filed 81 days after final judgment.2 On appeal,

Goodson urges us to review the merits of the district court’s pre-judgment orders

(the initial screening order and summary judgment order). But because Goodson did

not file a notice of appeal within 30 days of final judgment or a timely motion to toll

his deadline to appeal, we lack jurisdiction to consider the pre-judgment orders, or


**
  The Honorable Carlos F. Lucero, United States Circuit Judge for the U.S. Court
of Appeals for the Tenth Circuit, sitting by designation.
1
  The parties are familiar with the facts and procedural history of this case, so we
recite only those facts necessary to decide this appeal.
2
 Goodson’s first post-judgment motion for relief was entitled “Notice of Motion for
Reconsideration of the Judgment and the Asserted Violation of 42 U.S.C. § 1983,”
and his second post-judgment motion for relief was entitled “Notice of Motion
Establishing an Eighth Amendment Claim in Violation of 42 U.S.C. § 1983.”

                                          2
the final judgment into which they merged, and Goodson does not qualify for any

equitable exception to those deadlines.3 See Fed. R. App. P. 3, 4(a)(1)(A) (a notice

of appeal must be filed within 30 days of final judgment); Fiester v. Turner, 783

F.2d 1474, 1475 (9th Cir. 1986) (under Rule 4(a)(4), an untimely post-judgment

motion does not toll the time to appeal from the judgment as “[a] timely appeal is

required to vest this court with jurisdiction”) (internal citations omitted); see also

United States v. Sadler, 480 F.3d 932, 937 (9th Cir. 2007) (explaining that a timely

notice of appeal under Rule 4(a) is “both mandatory and jurisdictional”); Lal v.

California, 610 F.3d 518, 523–24 (9th Cir. 2010) (noting the court lacked

jurisdiction to review an underlying dismissal order when a Rule 60 motion was filed

after the deadline to appeal).

      Accordingly, only the district court’s denial of Goodson’s post-judgment

motions is before us, which—whether construed under Federal Rule of Civil

Procedure 60(b) or 59(e)—is reviewed for abuse of discretion. Sch. Dist. No. 1J,

Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We have

jurisdiction under 28 U.S.C. § 1291, and affirm.

      A district court’s denial of a post-judgment motion for relief under Rule 60(b)



3
 Additionally, we do not consider Goodson’s arguments in support of the timeliness
of his appeal that were raised for the first time in his reply brief. See Padgett v.
Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (courts do not consider matters not
clearly raised in the opening brief).

                                          3
can be reversed only if the district court “does not apply the correct law, rests its

decision on a clearly erroneous finding of material fact, or applies the correct legal

standard in a manner that results in an abuse of discretion.” Latshaw v. Trainer

Wortham & Co., Inc., 452 F.3d 1097, 1100 (9th Cir. 2006) (internal citations

omitted). Similarly, if Goodson’s post-judgment motions for relief were filed under

Rule 59(e), their denial can be reversed only if the motion presented newly

discovered evidence, a clear error in the judgment, or an intervening change in

controlling law. See Turner v. Burlington N. Santa Fe R.R. Co., 338 F.3d 1058,

1063 (9th Cir. 2003).

      The district court broadly construed Goodson’s post-judgment motions for

relief and considered whether they met the standard for relief under either Rule 60(b)

or Rule 59(e). But neither of Goodson’s post-judgment motions for relief identified

any clear and egregious misapplication of the law or facts, newly discovered

evidence, or intervening change in controlling law. Accordingly, the district court

did not abuse its discretion by denying Goodson’s post-judgment motions for relief

because Goodson failed to demonstrate any basis for such relief. See ACandS, Inc.,

5 F.3d at 1262–63 (grounds for relief under Rule 60(b) or 59(e)).

      Because our review is limited to the district court’s denial of Goodson’s post-

judgment motions, we conclude that the district court did not abuse its considerable




                                          4
discretion in denying such relief. Goodson has not shown otherwise. Accordingly,

we AFFIRM.4




4
 Goodson’s Motion for Judicial Notice (ECF No. 23-1) is hereby GRANTED and
Goodson’s Motion to Strike (ECF No. 49) is hereby DENIED.

                                       5